DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/467,864, filed on June 7, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 7 and 11 are objected to because of the following informalities: 
Claims 7 and 11: “extend” should be “extent”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0294273 to Andoralov et al. (hereinafter Andoralov) in view of DE 4213651 to Klaschka (see also provided machine translation). 
Claim 1
Andoralov (FIG. 1-2, 4B, 11) discloses a capacitor comprising: 
a first winding element (10, 44) comprising an anode foil (12), separators (16) and a cathode foil (14) which are wound around an axis and which are covered by a conductive polymer (18, 212, 214, paragraphs 27-28), wherein the first winding element (10, 44) comprises a liquid electrolyte (paragraph 27-28),
wherein the winding element has a height of more than 12 mm (paragraph 48; Table 1),
wherein the winding element comprises a tab (40, paragraph 33) connected to a respective anode foil (12) and a tab (42) connected to a respective cathode foil (14), and
wherein the capacitor is a hybrid polymer aluminum electrolytic capacitor (paragraphs 1, 9, 35), as recited in claim 1.
Andoralov does not expressly disclose wherein the capacitor comprises a first winding element and a second winding element, wherein the first and second winding elements are arranged in a common can, wherein the tabs connected to the anode foils are connected to each other and the tabs connected to the cathode foils are connected to each other such that the first and second winding elements are electrically connected parallel to each other, as recited in claim 1.
Klaschka (FIG. 5) teaches a capacitor comprises a first winding element (12) and a second winding element (12), wherein the first and second winding elements are arranged in a common can (10), wherein each winding element comprises a tab (48) connected to a respective anode foil and a tab (46) connected to a respective cathode foil, wherein the tabs connected to the anode foils (48) are connected to each other (by 16) and the tabs (46) connected to the cathode foils are connected to each other (by 14) such that the first and second winding elements are electrically connected parallel to each other (as shown in FIG. 5a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Klaschka with Andoralov to incorporate a common can with two winding structures as taught by Klaschka in the structure taught by Andoralov, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for an increase in capacitance and energy storage with greater volumetric efficiency, with the ability to share a liquid electrolyte. 
Claim 2
Andoralov with Klaschka teaches the capacitor according to claim 1, 
wherein each winding element is a radial winding element (Klaschka FIG. 5), or
wherein each winding element is an axial winding element (Andoralov paragraphs 10, 33).
Claim 3
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein the anode foils (Andoralov 12) and the cathode foils (14) are arranged and dimensioned such that a respective anode foil (12) is embedded completely between a respective cathode foil (14) on both sides in a respective winding element (FIG. 1, 2).
Claim 4
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein the cathode foils (Andoralov 14) have a larger extent in a direction of a height of the winding elements (10) than the anode foils (12; FIG. 1).
Claim 7
Andoralov with Klaschka teaches the capacitor according to claim 1, 
wherein the can (Andoralov FIG. 11: 404; Klaschka FIG. 5) has a can bottom, 
wherein the cathode foils (Andoralov with 406; paragraph 34) have a larger extend in an axial direction towards the can bottom than the anode foils (408), and
wherein the cathode foils (with 406) are electrically contacted with the can bottom (paragraph 34; see also Klaschka FIG. 5: with 46 contacting 14).
Claim 8
Andoralov with Klaschka teaches the capacitor according to claim 7, wherein the can bottom (Klaschka FIG. 5) comprises a structure (36 of 14) configured to mechanically impede a movement of the winding elements (12) relative to the can bottom.
Claim 10
Andoralov with Klaschka teaches the capacitor according to claim 7, 
wherein the can (Klaschka 10) comprises a corrugation (40) which fixes the winding elements (12; paragraph 30).
Claim 11
Andoralov with Klaschka teaches the capacitor according to claim 7, 
wherein the can (Andoralov FIG. 11: 404; Klaschka FIG. 5) comprises a cover (Andoralov 412; paragraph 34), 
wherein the anode foils (including 408) have a larger extend in the axial direction towards the cover (412) than the cathode foils (including 406), and 
wherein the anode foils (including 408) are electrically contacted to the cover (412; paragraph 34; see also Klaschka FIG. 5: with 48 contacting 16).
Claim 13
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein each winding element has a diameter of less than 22 mm (Andoralov paragraph 48; Table 1).
Claim 14
Andoralov with Klaschka teaches the capacitor according to claim 1, wherein a ratio of a height of each winding element to a diameter of a respective winding element is larger than 2 (Andoralov paragraph 48; Table 1; see also MPEP 2131.03).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Andoralov with Klaschka in view of US Publication 2019/0148084 to Hagiya et al. (hereinafter Hagiya).
Andoralov with Klaschka teaches the capacitor according to claim 1, as shown above.
Andoralov does not expressly disclose wherein a number of windings of each cathode foil is at least by one larger than a number of windings of the respective anode foil, as recited in claim 5.
Hagiya (FIG. 2) teaches wherein a number of windings of the cathode foil (2) is at least by one larger than a number of windings of the anode foil (1; paragraph 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hagiya with Andoralov with Klaschka to incorporate a cathode foil with a larger winding number as taught by Hagiya in the structure taught by Andoralov with Klaschka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification avoids separator deterioration (Hagiya paragraph 28) and allows for improved capacitance rate change and DC internal resistance over time (paragraphs 70-74, Table 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Andoralov with Klaschka in view of US Publication 2019/0006112 to Aoyama et al. (hereinafter Aoyama).
Andoralov with Klaschka teaches the capacitor according to claim 1, as shown above.
Andoralov does not expressly disclose wherein each cathode foil comprises an aluminum foil covered with an oxide layer, and wherein the oxide layer has a homogeneous thickness on the cathode foil, as recited in claim 6.
Aoyama (paragraph 15-18) teaches an oxide coating on a cathode foil, and wherein the oxide layer has a homogeneous thickness on the cathode foil (paragraph 17, 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aoyama with Andoralov with Klaschka to incorporate an oxide layer as taught by Aoyama in the structure taught by Andoralov with Klaschka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for increased wettability of the cathode foil with respect to the conductive polymer (Aoyama paragraph 15), suppression of a decrease of the withstand voltage characteristics (paragraph 48), and increasing ESR and enhancing the effect of increasing the capacitance (paragraph 15, 16).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andoralov with Klaschka in view of US Patent 6,310,764 to Will et al. (hereinafter Will).
Claim 9
Andoralov with Klaschka teaches the capacitor according to claim 7, as shown above.
Andoralov does not expressly disclose wherein the cathode foils are welded to the can bottom, as recited in claim 9.
Will (FIG. 1) teaches wherein the cathode foil (of 4) is welded (by 10) to the can bottom (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Will with Andoralov with Klaschka to incorporate welding to a can as taught by Will in the structure taught by Andoralov with Klaschka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for self-movement of the connecting strips to be reliably prevented in the oscillation event and thereby also a mechanical loading of the weld seam of the connecting strips (Will column 3 lines 9-14).
Claim 12
 Andoralov with Klaschka teaches the capacitor according to claim 11, as shown above.
Andoralov does not expressly disclose wherein the anode foils are welded to the cover, as recited in claim 12.
Will (FIG. 1) teaches wherein the anode foil (of 4) is welded (by 12) to the cover (11 of 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Will with Andoralov with Klaschka to incorporate welding to a cover as taught by Will in the structure taught by Andoralov with Klaschka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for self-movement of the connecting strips to be reliably prevented in the oscillation event and thereby also a mechanical loading of the weld seam of the connecting strips (Will column 3 lines 9-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848